       Case: 3:17-cv-00509-jdp Document #: 229 Filed: 04/30/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 HAKIM NASEER,
                              Plaintiff,
        v.
                                                                         ORDER
 NURSE MCARDLE, NURSE WATERMAN,
 NURSE EDGE, LORI ALSUM, ICE PAYNE,                                    17-cv-509-jdp
 and CINDY O’DONNELL,

                              Defendants.


       Plaintiff Hakim Naseer brought this lawsuit alleging that prison officials failed to

adequately treat his head injury that caused him dizziness and severe pain. I dismissed the case

in an April 2, 2020 order because Naseer failed to show that defendants consciously

disregarded his health. Dkt. 216.

       But there was a final remaining issue: I directed the state defendants (the group of

defendants represented by the attorney general’s office) to respond to Naseer’s assertion that

the 500-page medical-record packet they provided him was in “complete and utter . . .

disarray.” Dkt. 123, at 8. The state defendants responded to other parts of my order but not

the part about the medical records, even after Naseer filed a notice stating that they failed to

respond. See Dkt. 133. In my order dismissing the case, I directed the state defendants to

respond to Naseer’s allegation about the state of the materials they turned over to him, and to

explain why they didn’t respond to this aspect of my order the first time around. Dkt. 216, at

6.

       The state defendants have responded, stating that their failure to respond was an

oversight in part caused by a heavy caseload and Naseer’s “motion heavy” practice in this case.

Dkt. 218. To answer my original question about the state of the medical records, they say that
       Case: 3:17-cv-00509-jdp Document #: 229 Filed: 04/30/20 Page 2 of 3



they gave the materials to Naseer in the same condition they received them from the DOC,

with various records out of chronological order. Naseer replies by asking for sanctions against

the state defendants for “engag[ing] in egregious disregard misconduct after already receiving

a forewarning for conduct unbecoming of an officer of the court.” Dkt. 225, at 2. And he notes

that I’ve already warned counsel that they should be meticulous in responding to discovery

requests, after they inadvertently omitted some records and made other mistakes in responding

to Naseer’s requests. See Dkt. 123, at 8.

       Counsel is correct that Naseer has been a particularly active plaintiff with motions, as

evidenced by the fact that we are up over 200 docket entries in this only moderately complex

case. But that doesn’t excuse them from failing to respond to my orders, especially after Naseer

filed a notice pointing out the oversight. And this isn’t the first time that I have needed to

admonish counsel for failing to be meticulous in their efforts.

       Nonetheless, there’s no reason to think that this or counsel’s previous mistakes were so

egregious to rise to the level of “conduct unbecoming of an officer of the court” as Naseer puts

it. And the original problem here—out-of-order medical records—wasn’t counsel’s fault, so

Naseer was prejudiced only as much as defense counsel was by the unorganized records. I also

see no reason to award sanctions to Naseer given how often he has filed meritless motions to

sanction defendants for what he believes is perjury or other malicious conduct for commonplace

disagreements in litigation or simple oversights by counsel. See Dkt. 123, at 8–9; Dkt. 216, at

3. So I will deny Naseer’s motion for sanctions.




                                               2
     Case: 3:17-cv-00509-jdp Document #: 229 Filed: 04/30/20 Page 3 of 3



                                    ORDER

     IT IS ORDERED that plaintiff Hakim Naseer’s motion for sanctions, Dkt. 225, is

DENIED.

     Entered April 30, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        3
